DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochoa US20080083914.
Claim 1-4. Ochoa provides a guardrail system, comprising: a plurality of guardrail piles (32), each guardrail pile comprising a columnar pile body formed as an I-beam, the columnar pile body constructed from at least a grade 60 steel (P.0168:1-2 discloses a W6X8.5 steel posts 32 made of A36 base steel, and A36 steel as an ultimate tensile strength of 80ksi/grade 80 - see attached Data Sheet ASTM A36); and a guardrail (34), the guardrail coupled to an upper portion of each of the plurality of guardrail piles by a plurality of connectors, and extending outward from each of the plurality of guardrail piles in a direction perpendicular to a height direction of each of the plurality of guardrail piles (Fig.1).

Claim 5. Ochoa provides each of the plurality of guardrail piles further comprises a protective layer comprising at least one of a hot dip galvanic coating or a protective epoxy layer (P.0168:3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ochoa US20080083914 and applied to claim 1 above.
Claim 6. Ochoa fails to teach each of the plurality of guardrail piles is devoid of a protective layer however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use a piles devoid of a protective layer with the motivation of saving cost on material, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633